DETAILED ACTION
This action is in response to the submission filed on 11/20/2020.  Claims 1-20 are presented for examination.  
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,740,509. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application
US 10,740,509
Claim 1. A computer-implemented method for simulating a three- dimensional fluid flow, the method comprising: 

computing a first polycube representation of a design object;


computing a first distortion grid based on the first polycube representation; 

computing, via a first neural network, a velocity field model based on the first polycube representation and the first distortion grid; and 



generating a visualization of the velocity field model for display on a display device.
1. A computer-implemented method for simulating a three-dimensional fluid flow, the method comprising: 

parameterizing a first representation of a design object to compute a first polycube representation; 

computing a first distortion grid based on the first polycube representation; 

computing, via a first neural network, a surface pressure model based on the first polycube representation; computing, via a second neural network, a velocity field model based on the first polycube representation and the first distortion grid; and 

generating a visualization of the surface pressure model and the velocity field model for display on a display device.
2.  The method of claim 1, wherein computing the first polycube representation comprises:

generating a bounding box that surrounds the first polycube representation; 

determining that a cube lies within the bounding box and is internal to the first polycube representation; and 

classifying the cube as an input cube.
2. The method of claim 1, wherein parameterizing the first representation comprises: 

generating a bounding box that surrounds the first polycube representation; 

determining that a cube lies within the bounding box and is internal to the first polycube representation; and 

classifying the cube as an input cube.
3. The method of claim 1, wherein computing the first polycube representation comprises: 


generating a bounding box that surrounds the first polycube representation; 

determining that a cube lies within the bounding box and is external to the first polycube representation; and 

classifying the cube as an exterior cube.
3. The method of claim 1, wherein parameterizing the first representation comprises: 

generating a bounding box that surrounds the first polycube representation; 

determining that a cube lies within the bounding box and is external to the first polycube representation; and

 classifying the cube as an exterior cube.
4. (New) The method of claim 1, wherein the first distortion grid includes a first plurality of grid points, 
computing the first polycube representation comprises computing a first valence value for a first grid point included in the first plurality of grid points, and 
the first valence value represents a number of faces of the first polycube representation that intersect with the first grid point.

4. The method of claim 1, wherein the first distortion grid includes a first plurality of grid points, 

parameterizing the first representation comprises computing a first valence value for a first grid point included in the first plurality of grid points, and 

the first valence value represents a number of faces of the first polycube representation that intersect with the first grid point.
5. The method of claim 4, wherein computing the first polycube representation further comprises:

subdividing the first distortion grid to include a second plurality of grid points; 

determining that a second grid point included in the second plurality of grid points lies on a surface of the design object; 

and classifying the second grid point as a surface subdivision point.
5. The method of claim 4, wherein parameterizing the first representation further comprises:

subdividing the first distortion grid to include a second plurality of grid points; 

determining that a second grid point included in the second plurality of grid points lies on a surface of the design object; and 

classifying the second grid point as a surface subdivision point.
6. The method of claim 4, wherein computing the first polycube representation further comprises: 

subdividing the first distortion grid to include a second plurality of grid points; 

determining that a second grid point included in the second plurality of grid points lies exterior to the design object; 

and classifying the second grid point as an exterior subdivision point. 
6. The method of claim 4, wherein parameterizing the first representation further comprises: 

subdividing the first distortion grid to include a second plurality of grid points; 

determining that a second grid point included in the second plurality of grid points lies exterior to the design object; and

classifying the second grid point as an exterior subdivision point.
7. One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to simulate a three-dimensional fluid flow by performing steps of: 

computing a first polycube representation of a design object; 


computing, via a first neural network, a surface pressure model based on the first polycube representation; and




generating a visualization of the surface pressure model for display on a display device.
7. A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to simulate a three-dimensional fluid flow by performing the steps of: 


parameterizing a first representation of a design object to compute a first polycube representation;

computing a first distortion grid based on the first polycube representation; computing, via a neural network, a velocity field model and a surface pressure model based on the first polycube representation and the first distortion grid; 

and generating a visualization of the surface pressure model and the velocity field model for display on a display device.
8. The non-transitory computer-readable storage medium of claim 7, 

wherein computing the first polycube representation comprises computing a first valence value for a first grid point included in a first plurality of grid points, and 
the first valence value represents a number of faces of the first polycube representation that intersect with the first grid point.

8. The non-transitory computer-readable storage medium of claim 7, wherein the first distortion grid includes a first plurality of grid points, 

parameterizing the first representation comprises computing a first valence value for a first grid point included in the first plurality of grid points, and 

the first valence value represents a number of faces of the first polycube representation that intersect with the first grid point.
9. The non-transitory computer-readable storage medium of claim 8, wherein computing the first polycube representation further comprises determining that the first valence value is an odd number; and classifying the first grid point as a corner point.
9. The non-transitory computer-readable storage medium of claim 7, wherein parameterizing the first representation further comprises determining that the first valence value is an odd number; and classifying the first grid point as a corner point.
10. The non-transitory computer-readable storage medium of claim 8, 

wherein computing the first polycube representation further comprises:
determining that the first grid point does not lie on any surface of the design object; and 

moving a location of the first grid point in a first normal direction until the first grid point lies on a surface of the design object.
10. The non-transitory computer-readable storage medium of claim 9, 

wherein parameterizing the first representation further comprises determining that the first grid point does not lie on any surface of the design object, and 

moving a location of the first grid point in a first normal direction until the first grid point lies on a surface of the design object.
11. The non-transitory computer-readable storage medium of claim 8, wherein computing the first polycube representation further comprises: 

classifying a second point included in the first plurality of grid points as a surface point; 

determining that the second grid point does not lie on any surface of the design object; 

and moving a location of the second grid point until the second grid point lies on the surface of the design object based a ratio of a first distance between the second grid point and the first grid point and a second distance between the second grid point and a third grid point.
11. The non-transitory computer-readable storage medium of claim 10, wherein parameterizing the first representation further comprises: 

classifying a second point included in the first plurality of grid points as a surface point; 

determining that the second grid point does not lie on any surface of the design object; 

and moving a location of the second grid point until the second grid point lies on the surface of the design object based a ratio of a first distance between the second grid point and the first grid point and a second distance between the second grid point and a third grid point.
12. The non-transitory computer-readable storage medium of claim 8, wherein computing the first polycube representation further comprises: 
classifying a second grid point included the first plurality of grid points as an exterior point; and 
moving a location of the second grid point as a linear function of a location of the first grid point.
12. The non-transitory computer-readable storage medium of claim 9, wherein parameterizing the first representation further comprises:

classifying a second grid point included the first plurality of grid points as an exterior point; and 

moving a location of the second grid point as a linear function of a location of the first grid point.
13. The non-transitory computer-readable storage medium of claim 8, wherein computing the first polycube representation further comprises: 

determining that the first valence value is a non-zero even number; and 



classifying the first grid point as a surface point.
13. The non-transitory computer-readable storage medium of claim 7, 



wherein parameterizing the first representation further comprises determining that the first valence value is a non-zero even number, and 

classifying the first grid point as a surface point.
14. The non-transitory computer-readable storage medium of claim 8, wherein computing the first polycube representation further comprises: 

determining that the first valence value is zero; and 



classifying the first grid point as an exterior point.
14. The non-transitory computer-readable storage medium of claim 7, 



wherein parameterizing the first representation further comprises determining that the first valence value is zero, and 

classifying the first grid point as an exterior point.
15. A computing device, comprising: 

a memory that includes instructions; and 

a processor that is coupled to the memory and, when executing the instructions: 





computes a first polycube representation of a design object; 







computes, via a first neural network, at least one of a surface pressure model or a velocity field model based on the first polycube representation; and 




generates a visualization of the at least one of the surface pressure model or the velocity field model for display on a display device.
16. A computing device, comprising: 

a memory that includes a parameterization application and a machine learning application; and 

a processor that is coupled to the memory, wherein, when the processor executes the parameterization application, the processor is configured to: 

parameterize a first representation of a design object to compute a first polycube representation; and 

compute a first distortion grid based on the first polycube representation, and wherein, when the processor executes the machine learning application, the processor is configured to: 

compute a surface pressure model based on the first polycube representation; and compute a velocity field model based on the first polycube representation and the first distortion grid.

15. The non-transitory computer-readable storage medium of claim 7, further comprising generating a visualization of the surface pressure model and the velocity field model for display on a display device.
16. The computing device of claim 15, wherein at least a portion of the instructions are included in a machine learning application comprising a neural network.
17. The computing device of claim 16, wherein the machine learning application comprises a neural network that includes a linear regressor for computing a linear component of the surface pressure model and a nonlinear regressor for computing a nonlinear component of the surface pressure model.
17. The computing device of claim 16, wherein the neural network includes a linear regressor for computing a linear component of the surface pressure model and 


a nonlinear regressor for computing a nonlinear component of the surface pressure model.
17. The computing device of claim 16, wherein the machine learning application comprises a neural network that includes a linear regressor for computing a linear component of the surface pressure model 

and a nonlinear regressor for computing a nonlinear component of the surface pressure model.
18. The computing device of claim 16, wherein the neural network includes a linear regressor for computing a linear component of the velocity field model and 

a nonlinear regressor for computing a nonlinear component of the velocity field model.
18. The computing device of claim 16, wherein the machine learning application comprises a neural network that includes a linear regressor for computing a linear component of the velocity field model and 

a nonlinear regressor for computing a nonlinear component of the velocity field model.
19. The computing device of claim 18, wherein:
the nonlinear regressor includes a plurality of hidden layers;

a first hidden layer included in the plurality of hidden layers comprises a first number of neurons that include a first set of weights related to the nonlinear component;
a second hidden layer included in the plurality of hidden layers comprises a second number of neurons that include a second set of weights related to the nonlinear component; and
the first number of neurons is an integral multiple of the second number of neurons.

19. The computing device of claim 18, wherein: 

the nonlinear regressor includes a plurality of hidden layers; 



a first hidden layer included in the plurality of hidden layers comprises a first number of neurons that include a first set of weights related to the nonlinear component; 

a second hidden layer included in the plurality of hidden layers comprises a second number of neurons that include a second set of weights related to the nonlinear component; and

 the first number of neurons is an integral multiple of the second number of neurons.
20.  The computing device of claim 18, wherein computing the at least one of a surface pressure model or the velocity field model comprises:
receiving a first parameter set associated with the design object; and
converting the first parameter set to a second parameter set associated with the design object:
wherein a number of parameters included in the second parameter set is less than a number of parameters included in the first parameter set to reduce a number of neurons included in the neural network.
20. The computing device of claim 18, wherein computing the velocity field model and the surface pressure model comprises: 


receiving a first parameter set associated with the design object; and 

converting the first parameter set to a second parameter set associated with the design object; 

wherein a number of parameters included in the second parameter set is less than a number of parameters included in the first parameter set to reduce a number of neurons included in the neural network.










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the surface pressure model”, and claim 18 recites “the velocity field model”. However, parent claim 15 from which claims 17-18 depends recites “at least one of a surface pressure model or a velocity field model.” If a velocity field model is selected from the alternatives listed, then there is no antecedent basis of a surface pressure model in claim 17. If a surface pressure model is selected, then there is no antecedent basis for a  velocity field model in claim 18. Appropriate correction is required. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “Automotive Turbocharger Compressor CFD and Extension Towards Incorporating Installation Effects” (“Baris”) in view of “The Role of CFD on the Aerodynamic Investigation of Motorcycles” (“Angeletti”), further in view of “Convolutional Neural Networks for Steady Flow Approximation” (“Guo”), further in view of “Effect of mesh distortion on the accuracy of high order vorticity-velocity CFD approaches” (“Rajan”). 
Regarding claim 1, Baris teaches:
A computer-implemented method for simulating a three-dimensional fluid flow (Baris: Abstract, “CFD to turbocharger compressor characteristics predictions over a range of speeds between 100,000 and 200,000RPM, and concentrating around the peak performance at 160,000RPM…CFD methodology in steady-state so that the OEM can be confident to perform intake design analyses for their vehicles under installation conditions. Therefore we concentrate here on robust processes for geometry handling, meshing and flow solution which can be easily automated”; page 4, “The volume mesh is generated using arbitrary polyhedra, as validated for flow and thermal solutions”), the method comprising:

computing a first representation of a design object (Baris: Figure 6, “Volume polyhedral mesh (top), section (middle) and wall detail (bottom)”; page 4, “The volume mesh is generated using arbitrary polyhedra, as validated for flow and thermal solutions [4-7]. A polyhedral cell comprises typically 12-16 faces, agglomerated from an underlying automatically generated tetrahedral mesh. Polyhedral meshes offer significant advantages over traditional mesh types”);

computing a first distortion based on the first representation (Baris: page 7, “Figure 13 shows contours of the axial velocity and velocity vectors at a plane just upstream of the compressor face (shown in yellow, Figure 1 (top)) in the static upstream part of the computational domain. The distortion in axial velocity profile caused by the curved inlet duct is apparent”);

computing a velocity field model based on the first representation (Baris: Figure 6, “Volume polyhedral mesh (top), section (middle) and wall detail (bottom)”; page 4, “The volume mesh is generated using arbitrary polyhedra, as validated for flow and thermal solutions [4-7]. A polyhedral cell comprises typically 12-16 faces, agglomerated from an underlying automatically generated tetrahedral mesh. Polyhedral meshes offer significant advantages over traditional mesh types”) and the first distortion (Baris: Figure 13: “Axial velocity profiles and vectors, ideal installation (top), in-situ without IGV (middle), and in-situ with IGV (bottom) at 160,000RPM and Pr~2.05”; page 7, “Figure 13 shows contours of the axial velocity and velocity vectors at a plane just upstream of the compressor face (shown in yellow, Figure 1 (top)) in the static upstream part of the computational domain. The distortion in axial velocity profile caused by the curved inlet duct is apparent”); and

generating a visualization of the velocity field model for display on a display device (Baris: Figure 13: “Axial velocity profiles and vectors, ideal installation (top), in-situ without IGV (middle), and in-situ with IGV (bottom) at 160,000RPM and Pr~2.05”; page 7, “Figure 13 shows contours of the axial velocity and velocity vectors at a plane just upstream of the compressor face (shown in yellow, Figure 1 (top)) in the static upstream part of the computational domain. The distortion in axial velocity profile caused by the curved inlet duct is apparent”).

Baris teaches that the first representation is a polyhedral mesh but Baris does not teach that the representation is a polycube mesh, which is a subset of polyhedral representation. Angeletti does teach:
first polycube representation (Angeletti: pages 1104-1105, “the elementary volume unit is called "voxel", that is a cubic lattice three-dimensional cell with properties in which the particles reside. The particles move from one voxel to another at each time step. The Lattice also includes surfels, which are surface elements that occur where the surface of a body intersect a voxel. While the lattice model has a regular cubic structure, the geometry of the surface may be arbitrary…. refinements. Voxels dimensions have to be set in order to obtain a good balance between the requirements of physical fidelity and numerical accuracy against the simulation cost and computational capabilities of the system. In these simulations a dimension of 20 mm has been chosen for the smallest resolution region. Once voxels dimensions have been set, the computational grid representing the fluid domain is automatically generated”; a cubic lattice three-dimensional cell is interpreted as a polycube representation);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Baris (directed to modeling surface pressure on a polyhedral representation) with Angeletti (directed to a polycube representation) and arrived at modeling surface pressure based on a polycube representation. One of ordinary skill in the art would have been motivated to make such a combination because polycube meshes have regular, structured connectivity and are a good approximation of the input. 

Baris and Angeletti do not teach that the velocity field model is computed via a neural network but Guo does teach:
computing, via a first neural network a velocity field model (Guo: Abstract, “CNNs enable an efficient estimation for the entire velocity field”; page 483, “We propose a computational fluid dynamics surrogate model based on deep convolutional neural networks (CNNs). CNNs have been proven successful in geometry representation learning and per-pixel prediction in images. The other motivation of adopting CNNs is its memory efficiency. Memory requirement is a bottleneck to build whole velocity  field surrogate models for large geometry shapes. The sparse connectivity and weight-sharing property of CNNs reduce the GPU memory cost greatly. Our surrogate models have three key components… Finally, there are multiple convolutional decoding layers that map the abstract geometric representations into the computational fluid dynamics velocity field”; Figure 1, Figure 10, “2D prediction result visualization. The first column shows the magnitude of the LBM ground truth. The second column shows the magnitude of the CNN prediction. The third column shows the magnitude of the difference between the CNN prediction and LBM results”; Figure 11, “Velocity Z component”)

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Baris and Angeletti (directed to modeling a velocity field) with Guo (directed to neural networks) and arrived a modeling a velocity field with a neural network. One of ordinary skill in the art would have been motivated to make such a combination because “convolutional neural networks can estimate the velocity field two orders of magnitude faster than a GPU-accelerated CFD solver and four orders of magnitude
faster than a CPU-based CFD solver at a cost of a low error rate” (Guo: Abstract).

Baris, Angeletti and Guo teach model distortion but does not explicitly teach that the distortion is a distortion grid. Rajan does teach 
a distortion grid (Rajan: Figure 5.1 “A Structured mesh being distorted”, “(b) Distorted Mesh”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Baris, Angeletti and Guo (directed to modeling a velocity field) with Rajan (directed to a distortion grid) and arrived at modeling a velocity field with a distortion grid. One of ordinary skill in the art would have been motivated to make such a combination because “We would save a lot of time and effort and help cut back on costs, if we are able to accurately model systems by these numerical solutions” (Rajan: Abstract).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over “Automotive Turbocharger Compressor CFD and Extension Towards Incorporating Installation Effects” (“Baris”) in view of “The Role of CFD on the Aerodynamic Investigation of Motorcycles” (“Angeletti”), further in view of “Convolutional Neural Networks for Steady Flow Approximation” (“Guo”), further in view of “Effect of mesh distortion on the accuracy of high order vorticity-velocity CFD approaches” (“Rajan”), further in view of “Texture Tiling on 3D Models Using Automatic Polycube-maps and Wang Tiles” (“Chang”). 
Regarding claim 2, Baris, Angeletti, Guo and Rajan do not teach but Chang does teach:
The method of claim 1, wherein computing the first polycube representation comprises: 

generating a bounding box that surrounds the first polycube representation (Chang: page 294, “First, a bounding box of the input model is established. Next, a user can adjust to a suitable
parameter to set the size of the unit cube. According to this size, the proposed technique
uniformly subdivides the bounding box into unit cubes.”); determining that a cube lies within the bounding box and is internal to the first polycube representation (Chang: Fig. 2, “Internal Cube”, Fig. 8, “Internal Cube”, “(a) 2D analogue: an internal cell intersects the model but is empty; (b) Analogue: combination of internal and external cells”); and classifying the cube as an input cube (Chang: page 302, “the inputs were a 400 × 400 texture T4 and the Laruana model…The number of unit cubes was 3657…”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Baris, Angeletti, Guo and Rajan (directed to modeling a velocity field) with Chang (directed to the polycube representation process) and arrived at modeling a velocity field with a polycube representation process. One of ordinary skill in the art would have been motivated to make such a combination because “developing
techniques for automatically determining appropriate polycubes with no user intervention is critical (Chang: Introduction).

Regarding claim 3, Baris, Angeletti, Guo and Rajan do not teach but Chang does teach:
The method of claim 1, wherein computing the first polycube representation comprises: 

generating a bounding box that surrounds the first polycube representation (Chang: page 294, “First, a bounding box of the input model is established. Next, a user can adjust to a suitable
parameter to set the size of the unit cube. According to this size, the proposed technique
uniformly subdivides the bounding box into unit cubes.”); determining that a cube lies within the bounding box and is external to the first polycube representation (Chang: Fig. 7, “External cells”,  Fig 8, “(b) Analogue: combination of internal and external cells”); and classifying the cube as an exterior cube (Chang: page 296, “External cells are cells which intersect the portions of the tiles on the surfaces; internal cells are cells which do not. The proposed algorithm defines mapping directions according to the configuration inside a cell. The configurations inside external cells are then created”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Baris, Angeletti, Guo and Rajan (directed to modeling a velocity field) with Chang (directed to the polycube representation process) and arrived at modeling a velocity field with a polycube representation process. One of ordinary skill in the art would have been motivated to make such a combination because “developing
techniques for automatically determining appropriate polycubes with no user intervention is critical (Chang: Introduction).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over “Automotive Turbocharger Compressor CFD and Extension Towards Incorporating Installation Effects” (“Baris”) in view of “The Role of CFD on the Aerodynamic Investigation of Motorcycles” (“Angeletti”), further in view of “Convolutional Neural Networks for Steady Flow Approximation” (“Guo”), further in view of “Effect of mesh distortion on the accuracy of high order vorticity-velocity CFD approaches” (“Rajan”), further in view of US 2016/0240001 (“Sheffer”).
Regarding claim 4, Baris, Angeletti, Guo, and Rajan do not teach but Sheffer does teach:
The method of claim 1, wherein the first distortion grid includes a first plurality of grid points, computing the first polycube representation comprises computing a first valence value for a first grid point included in the first plurality of grid points, and the first valence value represents a number of faces of the first polycube representation that intersect with the first grid point (this appears to be the definition of a valence; the valence of a vertex in a graph is the number of edges at the vertex; Sheffer: para [0061], “A second locally evaluable criteria for a valid polycube segmentation is that each chart corner (chart vertex) of polycube segmentation 22 has a valence of three—i.e. is a vertex for three charts...if corners having a valence greater than three are detected…”; para [0040], “and (iii) each chart corner (chart vertex) of polycube segmentation 22 has a valence of three—i.e. is a vertex for three charts”; para [0062], [0100]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Baris, Angeletti, Guo and Rajan (directed to modeling surface pressure) with Sheffer (directed to polycube valences) and arrived at modeling  surface pressure with polycube valences. One of ordinary skill in the art would have been motivated to make such a combination because “Polycubes are used in computer graphics applications because they may allow for efficient storage of geometry and/or texture information generally, and may specifically provide relatively regular and/or compact representations of graphical objects. Such representations can confer certain advantages in some computer-implemented graphical systems…Polycubes also find application in GPU subdivision and multiresolution representations, and can serve as intermediate primitives for quad meshing or hex meshing operations” (Sheffer: para [0005]).

Regarding claim 5, Baris, Angeletti, Guo and Rajan teach:
The method of claim 4, wherein computing the first polycube representation further comprises: 

subdividing the first distortion grid to include a second plurality of grid points; determining that a second grid point included in the second plurality of grid points lies on a surface of the design object; and classifying the second grid point as a surface subdivision point (this claim is interpreted to merely mean that there are mesh points on the surface in contrast to internal or exterior points; Baris: page 4, “The re-meshed triangulated surface”, this would include grid points/mesh points).

Regarding claim 6, Baris, Angeletti, Guo and Rajan teach:
The method of claim 4, wherein computing the first polycube representation further comprises: 

subdividing the first distortion grid to include a second plurality of grid points; determining that a second grid point included in the second plurality of grid points lies exterior to the design object; and classifying the second grid point as an exterior subdivision point (this claim is interpreted to merely mean that there are exterior points in contrast to internal or surface points; Rajan: page 57, “external nodes”). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Baris, Angeletti and Guo (directed to modeling a velocity field) with Rajan (directed to a distortion grid with external points) and arrived at modeling a velocity field with a distortion grid with external points. One of ordinary skill in the art would have been motivated to make such a combination because “We would save a lot of time and effort and help cut back on costs, if we are able to accurately model systems by these numerical solutions” (Rajan: Abstract).

Claims 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Isogeometric simulation of turbine blades for aircraft engines” (“Großmann”) in view of “The Role of CFD on the Aerodynamic Investigation of Motorcycles” (“Angeletti”) further in view of “Unsteady Fluid Mechanics Applications of Neural Networks” (“Faller”).
Regarding claim 7, Großmann teaches:
One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to simulate a three-dimensional fluid flow (Großmann: Section 5.3 Surface pressure, “aerodynamics of MTU simulates the flow within the engine and provides a discretized pressure distribution on the surface of the blades, see Fig. 9.”) by performing steps of:

computing a first representation of a design object (Großmann: Fig. 1 “The figure shows several parametric curves and surfaces of a trivariate B-spline model of a turbine blade. The airfoil and the block part are two C0 connected B-spline volumes”; page 520, “A discretization of ξ1, ξ2 and ξ3 in the parameter space Ω0 generates nodes and hexahedral elements of a structured mesh in the physical space Ω”);

computing a surface pressure model based on the first representation (Großmann: Fig. 10, “Analysis of the deformation caused by the surface pressure”; Section 5.3 “Surface pressure”, “The blades move through the air which is compressed or expanded according to the position of the blade within the engine. The shape of the airfoil generates a pressure gradient between the pressure side and the suction side accompanied by the velocity difference. The component of the resulting force perpendicular to the direction of motion is called lift. The department of aerodynamics of MTU simulates the flow within the engine and provides a discretized pressure distribution on the surface of the blades, see Fig. 9”); and

generating a visualization of the surface pressure model for display on a display device (Großmann: Fig. 10, “Analysis of the deformation caused by the surface pressure”).

Großmann teaches that the first representation is a hexahedral but Großmann does not teach that the representation is a polycube representation, which is a subset of hexahedral representation; a cube is a regular hexahedron with all its faces square, Angeletti does teach:
first polycube representation (Angeletti: pages 1104-1105, “the elementary volume unit is called "voxel", that is a cubic lattice three-dimensional cell with properties in which the particles reside. The particles move from one voxel to another at each time step. The Lattice also includes surfels, which are surface elements that occur where the surface of a body intersect a voxel. While the lattice model has a regular cubic structure, the geometry of the surface may be arbitrary…. refinements. Voxels dimensions have to be set in order to obtain a good balance between the requirements of physical fidelity and numerical accuracy against the simulation cost and computational capabilities of the system. In these simulations a dimension of 20 mm has been chosen for the smallest resolution region. Once voxels dimensions have been set, the computational grid representing the fluid domain is automatically generated”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Großmann (directed to modeling surface pressure on a hexahedral representation) with Angeletti (directed to a polycube representation) and arrived at modeling surface pressure based on a polycube representation. One of ordinary skill in the art would have been motivated to make such a combination because polycube meshes have regular, structured connectivity and are a good approximation of the input. 

Großmann and Angeletti do not teach that the surface pressure model is computed via a neural network but Faller does teach:
computing, via a first neural network, a surface pressure model (Faller: Introduction, “recursive neural networks”, page 49, “RNN Simulations”, “surface pressure model”; page 51, “the RNN model predicted the surface pressures to within 5%”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Großmann and Angeletti (directed to modeling surface pressure) with Faller (directed to neural networks) and arrived at computing a surface pressure model via a neural network. One of ordinary skill in the art would have been motivated to make such a combination because of neural network prediction capabilities and “the capability of RNNs to provide a practical solution to unsteady fluid mechanics problems
is clearly demonstrated” (Faller: page 50).

Regarding claim 15, Großmann teaches:
A computing device, comprising: a memory that includes instructions; and a processor that is coupled to the memory and, when executing the instructions:

computes a first representation of a design object (Großmann: Fig. 1 “The figure shows several parametric curves and surfaces of a trivariate B-spline model of a turbine blade. The airfoil and the block part are two C0 connected B-spline volumes”; page 520, “A discretization of ξ1, ξ2 and ξ3 in the parameter space Ω0 generates nodes and hexahedral elements of a structured mesh in the physical space Ω”);

computes, at least one of a surface pressure model or a velocity field model based on the first representation (Großmann: Fig. 10, “Analysis of the deformation caused by the surface pressure”; Section 5.3 “Surface pressure”, “The blades move through the air which is compressed or expanded according to the position of the blade within the engine. The shape of the airfoil generates a pressure gradient between the pressure side and the suction side accompanied by the velocity difference. The component of the resulting force perpendicular to the direction of motion is called lift. The department of aerodynamics of MTU simulates the flow within the engine and provides a discretized pressure distribution on the surface of the blades, see Fig. 9”); and

generates a visualization of the at least one of the surface pressure model or the velocity field model for display on a display device (Großmann: Fig. 10, “Analysis of the deformation caused by the surface pressure”).

Großmann teaches that the first representation is a hexahedral but Großmann does not teach that the representation is a polycube representation, which is a subset of hexahedral representation; a cube is a regular hexahedron with all its faces square, Angeletti does teach:
a first polycube representation (Angeletti: pages 1104-1105, “the elementary volume unit is called "voxel", that is a cubic lattice three-dimensional cell with properties in which the particles reside. The particles move from one voxel to another at each time step. The Lattice also includes surfels, which are surface elements that occur where the surface of a body intersect a voxel. While the lattice model has a regular cubic structure, the geometry of the surface may be arbitrary…. refinements. Voxels dimensions have to be set in order to obtain a good balance between the requirements of physical fidelity and numerical accuracy against the simulation cost and computational capabilities of the system. In these simulations a dimension of 20 mm has been chosen for the smallest resolution region. Once voxels dimensions have been set, the computational grid representing the fluid domain is automatically generated”)

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Großmann (directed to modeling surface pressure on a hexahedral representation) with Angeletti (directed to a polycube representation) and arrived at modeling surface pressure based on a polycube representation. One of ordinary skill in the art would have been motivated to make such a combination because polycube meshes have regular, structured connectivity and are a good approximation of the input. 

Großmann and Angeletti do not teach that the surface pressure model is computed via a neural network but Faller does teach:
computes, via a first neural network, at least one of a surface pressure model (Faller: Introduction, “recursive neural networks”, page 49, “RNN Simulations”, “surface pressure model”; page 51, “the RNN model predicted the surface pressures to within 5%”)

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Großmann and Angeletti (directed to modeling surface pressure) with Faller (directed to neural networks) and arrived at computing a surface pressure model via a neural network. One of ordinary skill in the art would have been motivated to make such a combination because of neural network prediction capabilities and “the capability of RNNs to provide a practical solution to unsteady fluid mechanics problems
is clearly demonstrated” (Faller: page 50).

Regarding claim 16, Großmann, Angeletti do not teach but Faller does teach:
The computing device of claim 15, wherein at least a portion of the instructions are included in a machine learning application comprising a neural network (Faller: Introduction, “recursive neural networks”, page 49, “RNN Simulations”).


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Großmann and Angeletti (directed to modeling surface pressure) with Faller (directed to neural networks) and arrived at computing a surface pressure model via a neural network. One of ordinary skill in the art would have been motivated to make such a combination because of neural network prediction capabilities and “the capability of RNNs to provide a practical solution to unsteady fluid mechanics problems
is clearly demonstrated” (Faller: page 50).


Claims 8-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Isogeometric simulation of turbine blades for aircraft engines” (“Großmann”) in view of “The Role of CFD on the Aerodynamic Investigation of Motorcycles” (“Angeletti”) further in view of “Unsteady Fluid Mechanics Applications of Neural Networks” (“Faller”) further in view of US 2016/0240001 (“Sheffer”).
Regarding claim 8, Großmann, Angeletti and Faller do not teach but Sheffer does teach:
The non-transitory computer-readable storage medium of claim 7, wherein computing the first polycube representation comprises computing a first valence value for a first grid point included in a first plurality of grid points, and the first valence value represents a number of faces of the first polycube representation that intersect with the first grid point (this appears to be the definition of a valence; the valence of a vertex in a graph is the number of edges at the vertex; Sheffer: para [0061], “A second locally evaluable criteria for a valid polycube segmentation is that each chart corner (chart vertex) of polycube segmentation 22 has a valence of three—i.e. is a vertex for three charts...if corners having a valence greater than three are detected…”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Großmann, Angeletti and Faller (directed to modeling surface pressure) with Sheffer (directed to polycube valences) and arrived at modeling  surface pressure with polycube valences. One of ordinary skill in the art would have been motivated to make such a combination because “Polycubes are used in computer graphics applications because they may allow for efficient storage of geometry and/or texture information generally, and may specifically provide relatively regular and/or compact representations of graphical objects. Such representations can confer certain advantages in some computer-implemented graphical systems; for example, in some circumstances, such representations may be conveniently cached, allow for relatively straightforward texture filtering, and provide smooth face boundaries for texturing applications. Polycubes also find application in GPU subdivision and multiresolution representations, and can serve as intermediate primitives for quad meshing or hex meshing operations” (Sheffer: para [0005]).

Regarding claim 9, Großmann, Angeletti and Faller do not teach but Sheffer does teach:
The non-transitory computer-readable storage medium of claim 8, wherein computing the first polycube representation further comprises determining that the first valence value is an odd number; and classifying the first grid point as a corner point (Sheffer: para [0061], “A second locally evaluable criteria for a valid polycube segmentation is that each chart corner (chart vertex) of polycube segmentation 22 has a valence of three—i.e. is a vertex for three charts...if corners having a valence greater than three are detected…”; para [0040], “and (iii) each chart corner (chart vertex) of polycube segmentation 22 has a valence of three—i.e. is a vertex for three charts”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Großmann, Angeletti and Faller (directed to modeling surface pressure) with Sheffer (directed to polycube valences) and arrived at modeling  surface pressure with polycube valences. One of ordinary skill in the art would have been motivated to make such a combination because “Polycubes are used in computer graphics applications because they may allow for efficient storage of geometry and/or texture information generally, and may specifically provide relatively regular and/or compact representations of graphical objects. Such representations can confer certain advantages in some computer-implemented graphical systems…Polycubes also find application in GPU subdivision and multiresolution representations, and can serve as intermediate primitives for quad meshing or hex meshing operations” (Sheffer: para [0005]).

Regarding claim 14, Großmann does not teach but Angeletti does teach:
The non-transitory computer-readable storage medium of claim 8, wherein
computing the first polycube representation further comprises:

determining that the first valence value is zero; and classifying the first grid point as an exterior point (the valence of a vertex in a graph is the number of edges at the vertex, therefore if there are no edges then it is not in the model and it must be exterior; page 1105, “After the scooter geometry has been imported by the code, next step is creating the virtual environment, which is represented through Cartesian structured grids: the most external one delimits the simulation volume, while all the internal ones are different resolution regions, with increasingly grid refinements. Voxels dimensions have to be set in order to obtain a good balance between the requirements of physical fidelity and numerical accuracy against the simulation cost and computational capabilities of the system. In these simulations a dimension of 20 mm has been chosen for the smallest resolution region. Once voxels dimensions have been set, the computational grid representing the fluid domain is automatically generated”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Großmann (directed to modeling surface pressure on a hexahedral representation) with Angeletti (directed to a polycube representation with external points) and arrived at modeling surface pressure based on a polycube representation with external points. One of ordinary skill in the art would have been motivated to make such a combination because polycube meshes have regular, structured connectivity and are a good approximation of the input. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over “Isogeometric simulation of turbine blades for aircraft engines” (“Großmann”) in view of “The Role of CFD on the Aerodynamic Investigation of Motorcycles” (“Angeletti”) further in view of “Unsteady Fluid Mechanics Applications of Neural Networks” (“Faller”) further in view of US 2016/0240001 (“Sheffer”), further in view of “Subdivision Surfaces in Character Animation” (“DeRose”).
Regarding claim 13, Großmann, Angeletti, Faller, and Sheffer do not teach but DeRose does teach:
The non-transitory computer-readable storage medium of claim 8, wherein
computing the first polycube representation further comprises: determining that the first valence value is a non-zero even number; and classifying the first grid point as a surface point (DeRose: page 3, left column, “The subdivision surface is defined to be the limit of the sequence of meshes M0;M1;… created by repeated application of the subdivision procedure…Vertices of valence 4 are called ordinary; others are called extraordinary”; page 3, right column, “We have also found it convenient to tag boundary vertices of valence 2 as corners, even though they would normally be treated as crease vertices since they are incident to two sharp edges. We do this to mimic the behavior of endpoint interpolating tensor product uniform cubic B-spline surfaces, as illustrated in Figure 6”; Figure 6: A surface where boundary edges are tagged as sharp and boundary vertices of valence two are tagged as corners. The control mesh is yellow and the limit surface is cyan”; the grid points depicted are clearly surfaces with even valences).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Großmann, Angeletti, Faller, and Sheffer (directed to modeling surface pressure on a mesh representation) with DeRose (directed to non-zero even valences) and arrived at modeling surface pressure on a mesh representation with non-zero even valences. One of ordinary skill in the art would have been motivated to make such a combination to visualize the effects of changes to the shape of a design object and more efficiently optimize the shape of a design object to meet particular design goals.

Claim 17 is  rejected under 35 U.S.C. 103 as being unpatentable over “Isogeometric simulation of turbine blades for aircraft engines” (“Großmann”) in view of “The Role of CFD on the Aerodynamic Investigation of Motorcycles” (“Angeletti”) further in view of “Unsteady Fluid Mechanics Applications of Neural Networks” (“Faller”) further in view of US 2018/0335018 (“Cao”). 
Regarding claim 17, Großmann teaches
a surface pressure model (Großmann: Fig. 10, “Analysis of the deformation caused by the surface pressure”; Section 5.3 “Surface pressure”, “The blades move through the air which is compressed or expanded according to the position of the blade within the engine. The shape of the airfoil generates a pressure gradient between the pressure side and the suction side accompanied by the velocity difference. The component of the resulting force perpendicular to the direction of motion is called lift. The department of aerodynamics of MTU simulates the flow within the engine and provides a discretized pressure distribution on the surface of the blades, see Fig. 9”);  

Großmann does not teach but Cao does teach:
The computing device of claim 16, wherein the neural network includes a linear regressor for computing a linear component of the model (note: the term “regressor” is a variable used as an input; Cao: para [0064], “In ANN 1100, layer 1106b may include 1 neuron, which may correspond to a linear function as denoted by the “1” under the image of the linear function”; para [0053] teaches using a linear function (or other function) as an activation function into the neural network , “FIG. 7 illustrates an example artificial neural network system 700 including an input 702, a single neuron 704, and an output 708 in an artificial neural network (ANN). The ANN 700 may illustrate the relationship between pressure differential measurements and estimated moment values. The output 708 (e.g., an estimated moment value) may be a function (f) of the weighted sum (w) of the input signal (x) plus a bias (b). Both w and b may be adjustable. For example, the neuron 704's learning process may include updating w and b according to a given input x and output y (e.g., in supervised learning, which is described in further detail below). The function f may be called a transfer function or activation function. According to some aspects, the function f may model the relationship between pressure differential measurements (inputs) and estimated moment values (outputs). According to some embodiments, f may be a sigmoid function, which is continuous, smooth, and monotonically increasing. In other embodiments, f may be a linear function or some other function”) and a nonlinear regressor for computing a nonlinear component of the model (the term “regressor” is a variable used as an input; Cao: para [0062] discusses using a non-linear model to incorporate information into an ANN, “ANN 1100 may include a second input 1102b, y(t), which may represent one or more previously determined/measured bending moments (e.g., flap-wise root bending moments). According to some aspects, a non-linear auto-regression model with external inputs (NARX) may be used to incorporate the information from the past into the ANN”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Großmann, Angeletti, and Faller  (directed to modeling surface pressure) with Cao (directed to a linear regressor for computing a linear component and a nonlinear regressor for computing a nonlinear component) and arrived at modeling surface pressure with a linear regressor for computing a linear component and a nonlinear regressor for computing a nonlinear component. One of ordinary skill in the art would have been motivated to make such a combination because “there is a need to be able to measure the loads associated with blades in an efficient, cost-effective manner” (Cao: para [0002).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over “Isogeometric simulation of turbine blades for aircraft engines” (“Großmann”) in view of “The Role of CFD on the Aerodynamic Investigation of Motorcycles” (“Angeletti”) further in view of “Unsteady Fluid Mechanics Applications of Neural Networks” (“Faller”) further in view of “Automotive Turbocharger Compressor CFD and Extension Towards Incorporating Installation Effects” (“Baris”) further in view of US 2018/0335018 (“Cao”). 
Regarding claim 18, Großmann, Angeletti, and Faller do not teach but Baris does teach:
velocity field model (Baris: Figure 13: “Axial velocity profiles and vectors, ideal installation (top), in-situ without IGV (middle), and in-situ with IGV (bottom) at 160,000RPM and Pr~2.05”; page 7, “Figure 13 shows contours of the axial velocity and velocity vectors at a plane just upstream of the compressor face (shown in yellow, Figure 1 (top)) in the static upstream part of the computational domain. The distortion in axial velocity profile caused by the curved inlet duct is apparent”);


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Großmann, Angeletti, and Faller (directed to computational fluid design) with Baris (directed to velocity field model) and arrived at computational fluid design of a velocity field model. One of ordinary skill in the art would have been motivated to make such a combination because “As it is impractical to make device performance measurements for a wide permutation of possible engine installations and different vehicle derivatives, CFD offers a unique potentially in the form of virtual testing” (Baris: page 2).

Großmann, Angeletti, Faller and Baris do not teach but Cao does teach:
wherein the neural network includes a linear regressor for computing a linear component of the model (note: the term “regressor” is a variable used as an input; Cao: para [0064], “In ANN 1100, layer 1106b may include 1 neuron, which may correspond to a linear function as denoted by the “1” under the image of the linear function”; para [0053] teaches using a linear function (or other function) as an activation function into the neural network , “FIG. 7 illustrates an example artificial neural network system 700 including an input 702, a single neuron 704, and an output 708 in an artificial neural network (ANN). The ANN 700 may illustrate the relationship between pressure differential measurements and estimated moment values. The output 708 (e.g., an estimated moment value) may be a function (f) of the weighted sum (w) of the input signal (x) plus a bias (b). Both w and b may be adjustable. For example, the neuron 704's learning process may include updating w and b according to a given input x and output y (e.g., in supervised learning, which is described in further detail below). The function f may be called a transfer function or activation function. According to some aspects, the function f may model the relationship between pressure differential measurements (inputs) and estimated moment values (outputs). According to some embodiments, f may be a sigmoid function, which is continuous, smooth, and monotonically increasing. In other embodiments, f may be a linear function or some other function”) and a nonlinear regressor for computing a nonlinear component of the model (the term “regressor” is a variable used as an input; Cao: para [0062] discusses using a non-linear model to incorporate information into an ANN, “ANN 1100 may include a second input 1102b, y(t), which may represent one or more previously determined/measured bending moments (e.g., flap-wise root bending moments). According to some aspects, a non-linear auto-regression model with external inputs (NARX) may be used to incorporate the information from the past into the ANN”).

 Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Großmann, Angeletti, Faller and Baris  (directed to CFD for velocity profiles) with Cao (directed to a linear regressor for computing a linear component and a nonlinear regressor for computing a nonlinear component) and arrived at modeling velocity profiles with a linear regressor for computing a linear component and a nonlinear regressor for computing a nonlinear component. One of ordinary skill in the art would have been motivated to make such a combination because “there is a need to be able to measure the loads associated with blades in an efficient, cost-effective manner” (Cao: para [0002).

Allowable Subject Matter
Claims 10-12 and 19-20 contain allowable subject matter. Claims 19-20 are also rejected under 35 USC 112(b). Baris, Großmann, Angeletti, Faller, Guo teach a method for computational fluid dynamics. However, these references and the remaining prior art of record, alone or in combination, fails to disclose or suggest 
(claim 10)
“wherein computing the first polycube representation further comprises: determining that the first grid point does not lie on any surface of the design object; and moving a location of the first grid point in a first normal direction until the first grid point lies on a surface of the design object”,

(claim 11)
“classifying a second point included in the first plurality of grid points as a surface point; determining that the second grid point does not lie on any surface of the design object; and moving a location of the second grid point until the second grid point lies on the surface of the design object based a ratio of a first distance between the second grid point and the first grid point and a second distance between the second grid point and a third grid point”,

(claim 12)
“wherein computing the first polycube representation further comprises: 
classifying a second grid point included the first plurality of grid points as an exterior point; and 
moving a location of the second grid point as a linear function of a location of the first grid point”,

(claim 19)

“the nonlinear regressor includes a plurality of hidden layers;

a first hidden layer included in the plurality of hidden layers comprises a first number of neurons that include a first set of weights related to the nonlinear component;

a second hidden layer included in the plurality of hidden layers comprises a second number of neurons that include a second set of weights related to the nonlinear component; and

the first number of neurons is an integral multiple of the second number of neurons”,

(claim 20)

“computing the at least one of a surface pressure model or the velocity field model comprises:

receiving a first parameter set associated with the design object; and

converting the first parameter set to a second parameter set associated with the design object:

wherein a number of parameters included in the second parameter set is less than a number of parameters included in the first parameter set to reduce a number of neurons included in the neural network”,


in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Transonic Store Separation Using Unstructured CFD With Dynamic Meshing”: 	A six degree-of-freedom routine using a fourth-order multi-point time integration scheme is coupled with the flow solver to update the store trajectory information. The computational method is discussed, as well as advantages to this approach. Results presented and discussed include trajectory parameters and surface pressure distributions.
“Optimizing polycube domain construction for hexahedral remeshing”: presents an algorithm for polycube construction and volumetric parameterization. The algorithm has three steps: pre-deformation, polycube construction and optimization, and mapping computation.
“All-Hex Mesh Generation via Volumetric PolyCube Deformation”: a new method for computing low-distortion volumetric PolyCube deformations of general shapes and for subsequent all-hex remeshing.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148